Citation Nr: 1455105	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for psoriasis. 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, T12 with disc bulge at L4-5; psoriatic thoracic and lumbar spondyloarthropathy.

3.  Entitlement to service connection for cicatricial neuromacutis (also claimed as headaches).
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from June 1991 to August 1998.

The Veteran appealed the Board's April 2009 denial to the Veterans Claims Court, and in December 2010, the Court vacated the Board's April 2009 decision and remanded the matters to the Board for action consistent with the December 2010 decision.  In June 2011, the Board denied increased ratings for psoriasis and degenerative disc disease.  

In January 2013, the Court issued a Memorandum Decision addressing the June 2011 decision.  The Veteran filed a Motion for Reconsideration or, in the alternative, panel review.  In May 2013, the Court granted the Veteran's Motion, withdrew the January 2013 decision, and issued a new decision.  This new May 2013 Memorandum Decision vacated the June 2011 decision as it pertained to psoriasis and degenerative disc disease and remanded the matters for further proceedings consistent with the Memorandum Decision.  The appeal has been returned to the Board for action consistent with this Memorandum Decision.

In a separate February 2013 determination, the Board remanded the issues of entitlement to service connection for cicatricial neuromacutis and entitlement to service connection for a psychiatric disorder.

The issue of entitlement to service connection for hyperacusis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Increased Rating Claims.  With regard to the claims for psoriasis and degenerative disc disease, the Veteran indicated on a July 2014 90-day letter response form that he was submitting the enclosed argument and/or evidence and requested that the case be remanded back to the AOJ for review of this newly submitted evidence.  Further, additional medical evidence, to include a January 2012 VA spine examination and an April 2013 VA skin examination, as well as substantial VA treatment records, have now been associated with the claims file after the most recent SSOC was issued with respect to these claims.  

As the Veteran specifically indicated that he did not wish to waive AOJ review of the argument attached to the July 2014 90-day response letter, and in light of the new VA examination reports and treatment records, the Board will remand these issues in order to provide the AOJ the opportunity to review all additional evidence associated with the claims file after the most recent SSOC and to readjudiate these claims, as requested.  

Further, the Board notes that the Veteran was recently provided a VA skin examination in April 2013; however, a more current examination pertaining to degenerative disc disease is needed in order to evaluate the current severity of this disability.  

Service Connection Claims.  In February 2013, the Board remanded the issues of service connection for cicatricial neuromacutis and an acquired psychiatric disorder for, among other things, an examination and to obtain clinical records.  The Veteran was issued a personal assault notice letter in March 2013 and the RO obtained various VA treatment records.  There is, however, no indication that he was provided an examination and opinion or that the RO issued a SSOC with regard to these issues.  As such, these issues are returned to the RO in order to provide the RO the opportunity to accomplish all incomplete directives listed in the February 2013 Board remand.

Further, with respect to the psychiatric claim, the Veteran is seeking service connection for a psychiatric disorder as secondary to an alleged in-service sexual assault or as secondary to his service-connected disabilities.  In light of the assertions regarding a connection between a psychiatric disorder and his service-connected disabilities, he should be afforded an examination and opinion as to the etiology of any currently-diagnosed psychiatric disorders. 

Finally, the RO should obtain any and all available VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA treatment records dated from July 2013 to the present. 

2. Schedule the Veteran for an examination in order to ascertain the current severity and manifestations of his degenerative disc disease, T12 with disc bulge at L4-5; psoriatic thoracic and lumbar spondyloarthropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  The examiner should provide a rationale for any opinions.

3. Schedule the Veteran for an examination to determine the nature and etiology of cicatricial neuromacutis, headaches, or any other residual of traumatic brain injury.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.

After a review of the file and interview with the Veteran, the examiner is asked to address the following:

* diagnose all current disabilities pertaining to cicatricial neuromacutis, headaches, or any other residual of traumatic brain injury;

* provide an opinion as to whether it is at least as likely as not that any diagnosed disability pertaining to cicatricial neuromacutis, headaches, or other current residual of traumatic brain injury is related to the Veteran's blunt force trauma during service.

If the Veteran is not noted as having a diagnosed disability of any kind pertaining to his reported cicatricial neuromacutis/headaches/traumatic brain injury, provide an opinion as to whether it is at least as likely as not that the Veteran has current headaches that are due to an undiagnosed illness or condition. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4. Schedule the Veteran for an examination to determine the nature and etiology of any diagnosed psychiatric disorders, to include PTSD.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  

After a review of the file and interview with the Veteran, the examiner is asked to address the following:

* diagnose all current psychiatric disorders, to include consideration of PTSD;  

* provide an opinion as to whether it is at least as likely as not that any currently-diagnosed psychiatric disorder was caused or aggravated by, or had its onset during, the Veteran's active duty service;  

* provide an opinion as to whether it is at least as likely as not that any currently-diagnosed psychiatric disability, to include PTSD, was caused or aggravated by a service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

